DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 6, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites “… a capsule material (21, 31, 41)… a drug (22, 32, 42)…” It is unclear what these numbers, e.g. (21, 31, 41), represent and how to interpret them in the context of the claim. The numbers appear to be referencing those used in the Figures but the claim provides no context as to how they are to be understood. For example, the capsule material 21 is distinct from 31 and 41 as observed from Figures 5-7. It is assumed that these number values are providing a “for example” type limitation to the claim.  However, such language is improper according to MPEP 2173.05(d). Clarification is requested.
The same rationale is applied to claims 2, 5-8.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thijssen et al. (US 2005/0175748).
Thijssen is directed to antimicrobial compositions in the form of a film/coating (see instant claim 18) wherein an antimicrobial substance is packaged in a covering which can be decomposed by microorganisms (see [0007]) (see instant claim 1). The covering is defined as a “capsule” (see instant claim 1) that contains a polymer such as polycaprolactone (see [0008]) (see instant claim 4). It’s noted that the polycaprolactone is degradable according Applicant’s claim 4.  The antimicrobial substance includes antibiotics such as penicillin and antifungals proteins (see [0012]) which are intended to kill molds, yeasts and bacteria (see instant claim 2).  Thus, Thijssen discloses a biodegradable capsule comprising an antimicrobial material, active against bacteria, wherein the capsule material is a polymeric material (such as polycaprolactone) capable of being biodegraded by a microorganism.
Regarding instant claim 5, the film composition of Thijssen would include necessarily include a plurality of capsules having antimicrobial disposed within the layers. 
Regarding instant claims 2 and 6, the requirement that the capsule be for “an air treatment device” is an intended use. As claim 6 does not provide any structure other than a film comprising a drug-containing capsule, the requirement that the film be “for an air treatment . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen et al. (US 2005/0175748) in view of Horwitz et al. (US 5783561)
Thijssen is relied upon for disclosure described in the rejection of claim 1, 2, 4-6 and 8 under 35 U.S.C. 102(a)(1).
Thijssen fails to teach the antimicrobial such as penicillin being effective against Arthrobacter.
Horwitz is directed to anti-gram-positive bacterial methods. It is taught that penicillin is effective at killing Staphylococcus (see claim 24). Thus, it would have obvious to modify Thijssen to inhibit Staphylococcus bacteria with their film.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 1, 2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen et al. (US 2005/0175748) in view of Chung et al. (US 2015/0086623).
Thijssen is relied upon for disclosure described in the rejection of claim 1, 2, 4-6 and 8 under 35 U.S.C. 102(a)(1).
Thijssen fails to teach the plurality of types of capsules having different thicknesses from each other.
Chung is directed to controlled-release pharmaceutical compositions. It is taught that the pharmaceutical agent, tamsulosin, is encapsulated by controlled release polymers and that the plurality of the capsules may possess different coating layer thicknesses so as to control the release pattern of the active ingredient and maintain said release for a predetermined period of time (see [0036]). It would be expected that modifying Thijssen’s capsules such that they possessed varying coating thicknesses would have been desired as it would enable the film to have a controlled and predetermined rate of antimicrobial release. See MPEP 2143(I)(C). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611